IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31351
                        Conference Calendar


GARY POCHE,

                                           Plaintiff-Appellant,

versus

STATE OF LOUISIANA; ORLEANS PARISH DISTRICT
ATTORNEY'S OFFICE; HARRY F. CONNICK,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-1364-D
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gary Poche, Louisiana inmate number 120409, appeals the

district court's judgment dismissing his civil rights complaint

as frivolous and for failure to state a claim.     See 28 U.S.C.

§ 1915(e)(2)(B)(i) & (ii).    Poche argues that he should have been

provided with a free copy of his criminal records under the state

public records law.   This argument does not involve a

constitutional question.     "Under ordinary circumstances . . . an

indigent does not have a federally-protected right to a free copy

of his transcript or other court records merely to search for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-31351
                                -2-

possible error in order to file a petition for collateral relief

at some future date."   Colbert v. Beto, 439 F.2d 1130, 1131 (5th

Cir. 1971).

     Although Poche mentions the denial-of-due-process and

denial-of-access-to-the-courts claims he raised in the district

court, Poche has not briefed either of those claims on appeal.

Issues which are not briefed on appeal are waived.    Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Poche also argues that District Attorney Connick is not

immune from suit under the Eleventh Amendment.    The district

court did not consider whether District Attorney Connick is

immune from suit in determining that Poche had failed to state a

cognizable constitutional claim.

     Because the appeal is frivolous, it is DISMISSED.    See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir.

R. 42.2.   The dismissal of the instant appeal as frivolous and

the dismissal of the complaint as frivolous and for failure to

state a claim by the district court each count as a strike for

purposes of 28 U.S.C. § 1915(g).   Poche now has two strikes.         See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).       We

caution Poche that once he accumulates three strikes, he will not

be permitted to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.